UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-6834


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

FRANK ESQUIVEL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:05-cr-00026-F-1)


Submitted:   November 22, 2016                Decided:    November 28, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank Esquivel, Appellant Pro Se.     Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Stephen Aubrey West, Assistant United
States Attorneys, Kimberly Ann Moore, Seth Morgan Wood, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frank Esquivel appeals the district court’s orders denying

relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence and denying his motion for reconsideration.                          We have

reviewed the record and find that the district court did not

abuse     its    considerable       discretion           in    denying        Esquivel’s

§ 3582(c)(2)     motion.         Accordingly,       we    affirm       the    denial     of

§ 3582(c)(2)     relief     on   the    reasoning        of    the    district       court.

United States v. Esquivel, No. 5:05-cr-00026-F-1 (E.D.N.C. Apr.

13, 2016).       Because the district court lacked jurisdiction to

consider Esquivel’s motion for reconsideration, we affirm the

denial of that order.            See United States v. Goodwyn, 596 F.3d

233,    234   (4th   Cir.   2010)      (holding    that       district       court   lacks

authority to grant motion to reconsider ruling on § 3582(c)(2)

motion).      We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented      in    the     materials

before    this   court    and    argument     would      not    aid    the    decisional

process.

                                                                                AFFIRMED




                                          2